Nationwide Life Insurance Company ·Nationwide Variable Account Prospectus supplement dated October 27, 2011 to prospectus dated May 1, 2011 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying investment option under your contract.Effective immediately, the name of the investment option has been updated as indicated below: CURRENT NAME UPDATED NAME Aberdeen U.S. Equity I Fund – Institutional Service Class Aberdeen U.S. Equity Fund – Institutional Service Class
